Citation Nr: 0804548	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-23 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist in the development of facts pertinent 
to claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 76 (1995).

The veteran contends that his headaches are related to a 
concussion he sustained from a grenade in February 1969 
during his active service.

The veteran's service medical records include a May 1968 pre-
induction examination report which reflects a normal 
neurological evaluation and is void of findings, complaints, 
symptoms, or a diagnosis of headaches.  A March 1969 clinical 
record reflects a diagnosis of palsy right third cranial 
nerve secondary to a concussion.  The history provided 
indicates that prior to hospital admission, an enemy grenade 
exploded about two feet from the veteran's head.  In addition 
to tinnitus, perforated ear drums, injuries to his eyes, and 
slurred speech, he had bioccipital and bifrontal dull 
headaches.  On neurological examination, recent and remote 
memory was intact.  There was no dysarthria or dysphasia.  
Cranial nerves II-III were intact except for ptosis secondary 
to the third cranial nerve.  The attending physician opined 
that the persistent headaches were psychophysiological 
musculoskeletal headaches.  In June 1969, he complained of 
headaches of three days duration.  An April 1970 examination 
report reflects a normal neurological evaluation and is void 
of findings, complaints, symptoms, or a diagnosis of 
headaches.  However, a May 1970 separation examination report 
reflects a diagnosis of head injury/concussion.

VA medical records dated in September 1993 show that the 
veteran's headaches had improved.  A June 2003 record 
indicates that he was in a motor vehicle accident three weeks 
prior where he was hit on the side and his right shoulder, 
but does not show that he sustained any head injury during 
the accident.  In June 2003, his blood pressure was elevated 
and he reported a headache.  In October 2003, elevated blood 
pressure was marked by a severe headache.  The Board finds 
that a medical examination is needed to determine whether any 
current headaches are related to the veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological examination for the purpose 
of ascertaining the nature and etiology of 
any headache disability.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

a)  Diagnose any current headache 
disability.

b).  If the veteran has a current 
headache disability, the examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or greater) that any current headache 
disability was incurred in or is 
etiologically related to in-service 
complaints of headaches and a 
concussion following a grenade 
explosion.  The examiner should provide 
a complete rationale for any opinion 
provided.
2.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

